Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.


Status of Claims
This action is in response to applicant arguments filled on 02/18/2021 for application 16/669012.
Claims 1, 10, and 17 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DelMonego et al. (US 2006/0184943 A1) in view of Breazeale, JR. (US 2017/0373871 A1).

In claim 1, a non-transitory computer storage media storing computer-executable instructions that, when executed by at least one processor, facilitate a method of assigning clinician resources, the method comprising: 

generating presence-event items by detecting a signal transmitter at a location using a signal receiver, the signal transmitter associated with a unique identifier of a clinician, wherein a presence-event item includes a time value and a location (Para. 23-24) ;
determining a clinician-location metric value for a clinician-location metric based on the time value and the location of the presence-event items (Para. 23-24 wherein tracking location of a physician is taught. Para. 25 wherein tracking medical event times and predicting approximate time duration of an event is taught), 

Delmonego does not explicitly teach however Breazeale teaches:
the clinician-location metric comprising an average time duration for the clinician in a patient space (Para. 6-10 wherein tracking average time a physician spent with a patient is taught. The information can be used to generate a bill for resources used on a patient);

DelMonego further teaches:

generating a resource-consumption score for the patient based on the clinician-location metric, the resource-consumption score comprising a quantified measure of resources intensiveness that indicates an amount of resources required by the patient when providing care to the patient (Para. 22 wherein “a composite display image (220) indicating procedures scheduled for the current day together with the status of needed resources, their duration of use, priority of use, and time (and date) of availability.  The display images identifies an individual patient, the location of the patient, a procedure to be received by the patient, healthcare workers associated with the procedure, a room to be used as well as the start time and duration of the procedure and its status and priority”. In addition, paragraph 25 teaches ” In step 711, information management unit 36 updates a task schedule of a healthcare worker in response to a change in patient status indicated by the tracking unit and in response to data derived from repositories 22.  Information management unit 36 in step 714 places tasks on the task schedule of the healthcare worker with a priority based on predetermined prioritization criteria associated with urgency of patient medical condition.  System 40, in step 717, processes data derived from repositories 22 and information management unit 36 and initiates generation of data representing a single display image identifying room, healthcare worker and equipment availability for performing the scheduled procedure of the particular patient at a particular time”);
predicting a capacity of the clinician based on the resource-consumption score (Para. 11 and 21 wherein clinicians can be assigned to patients based on their location and workload capacity); and 
based on the predicted capacity of the clinician, assigning the clinician to the patient (Para. 11, 16, and 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the assigning a clinician to a patient based on resource needs and tracked location of a clinician as taught in DelMonego with calculating the average time duration a patient spends with a patient as taught in in Breazeale. The well-known elements 

As per claim 2, DelMonego teaches the media of claim 1, wherein the presence-event items are generated using a plurality of signal receivers detecting various locations of the signal transmitter, the plurality of signal receivers positioned throughout the various locations within a healthcare facility (Para. 23).

As per claim 3, DelMonego teaches the media of claim 2, wherein the signal transmitter is a radio frequency identification (RFID) tag (Para. 23).

As per claim 4, DelMonego teaches the media of claim 3, wherein the plurality of signal receivers comprises RFID tag readers (Para. 23-24).

As per claim 5, DelMonego teaches the media of claim 1, further comprising providing the presence-event items at a client terminal (Para. 25-27).

As per claim 6, DelMonego teaches the media of claim 1, wherein the resource-consumption score indicates a relative amount of resources expended on the patient (Para. 11, 16, and 22).



As per claim 8, DelMonego teaches the media of claim 7, further comprising providing an event notification of the assigned plurality of patients to a data store (Fig. 4).

As per claim 9, DelMonego teaches the media of claim 1, wherein the resource-consumption score comprises a workload score that includes non-clinical information and an acuity score quantifying a level of difficulty of care of the patient (Fig. 4, Para. 11, 16, 20, and 21).

Claim 10-20 recite substantially similar limitations as seen in claims 1-9 and hence are rejected for similar rationale as noted above.

Response to Arguments
The Applicant argues that the references fail to teach the resource consumption score comprising a quantified measure of resource intensiveness that indicates an amount of resources required by the patient when providing care to the patient. The Examiner respectfully disagrees. DelMonego teaches in paragraph 22 wherein “a ith the status of needed resources, their duration of use, priority of use, and time (and date) of availability. The display images identifies an individual patient, the location of the patient, a procedure to be received by the patient, healthcare workers associated with the procedure, a room to be used as well as the start time and duration of the procedure and its status and priority”; i.e. Delmonego teaches predicting the resources needed for a patient. In addition, paragraph 25 teaches ” In step 711, information management unit 36 updates a task schedule of a healthcare worker in response to a change in patient status indicated by the tracking unit and in response to data derived from repositories 22.  Information management unit 36 in step 714 places tasks on the task schedule of the healthcare worker with a priority based on predetermined prioritization criteria associated with urgency of patient medical condition.  System 40, in step 717, processes data derived from repositories 22 and information management unit 36 and initiates generation of data representing a single display image identifying room, healthcare worker and equipment availability for performing the scheduled procedure of the particular patient at a particular time”; i.e. the system predicts the resources needed for a particular patient. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhavani et al. (US 2009/0315735 A1) teaches assigning a patient to a doctor as seen in paragraph 11. In addition, Bhavani teaches estimating resources need and wait time of a patient as paragraph 33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686